245 F.2d 237
Roy C. WHAYNE, Appellant,v.Seldon R. GLENN, Collector, etc., Appellee.
No. 12922.
United States Court of Appeals Sixth Circuit.
February 16, 1957.

Appeal from the United States District Court for the Western District of Kentucky; Shelbourne, Judge.
Nelson Helm, of Stites, Wood, Helm & Peabody, Louisville, Ky., for appellant.
Charles K. Rice, Lee A. Jackson and Walter Akerman, Jr., Washington, D. C., J. Leonard Walker and Charles M. Allen, Louisville, Ky., for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This appeal by the taxpayer from the judgment of the United States District Court, allowing a credit on the net refund of $82,038.25, together with interest, awarded appellant, of a sum totaling $7,609.00, principal and interest, heretofore erroneously refunded to appellant taxpayer by the appellee Collector of Internal Revenue, has been heard and considered upon the oral arguments and briefs of the parties and upon the record in the cause:


2
From which it appears that the judgment of the district court was correct, except as to the mistake in its judgment providing for payment of interest on interest in contravention of section 2411(a), Title 28, U.S.C., to which the attention of this court was directed by a motion of the appellee which was considered at the hearing.


3
Accordingly, the appellee is granted leave to file a motion in the United States District Court for the Western District of Kentucky to correct such error as to the allowance by that court of interest on interest as provided in its judgment. In all other respects, the judgment of the district court is affirmed.


4
It is so ordered.